Elliott, J. —
The officer by whom the deposition of one of the appellee’s witnesses was taken, instead of stating in his certificate that “ the .deposition was reduced to writing,” stated that “ the deponent was reduced to writing.” There is more of the ludicrous than there is of harm in the officer’s mistake. It is apparent that the error is a mere clerical one, harming nobody. The context plainly shows the character of the mistake, and that it was the deposition that was properly reduced to writing.
Judgment affirmed, with fivé per centum damages.